*970Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tytray L. Martin appeals the district court’s order denying his 18 U.S.C. § 3582(c) (2006) motion for a sentence reduction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Martin, No. 3:07-cr-00122-REPMHL-1, 2009 WL 2434598 (E.D.Va. Apr. 6, 2011). We also deny Martin’s motion for the appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.